              Case 2:17-cv-01297-MJP Document 679 Filed 04/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                            CASE NO. C17-1297 MJP

11                                  Plaintiffs,               ORDER STAYING THE CASE
                                                              UNTIL JUNE 11, 2021;
12                  v.
                                                              REQUIRING A JOINT STATUS
13          JOSEPH R. BIDEN JR., et al.,                      REPORT NO LATER THAN JUNE
                                                              11, 2021
14                                  Defendants.

15

16          This matter comes before the Court upon the Parties’ Joint Status Report of April 9,

17   2021. (Dkt. No. 678.) The Parties have requested that this case be stayed until June 11, 2020, in

18   order for the Parties to determine what proceedings, if any, will be necessary in this case after

19   Department of Defense Instruction (“DoDI”) 6130.03 (Medical Accession Standards) and DoDI

20   1300.28 (In Service Transition) take effect on April 30, 2021.

21          The Court GRANTS the Parties’ request. The case will be stayed until June 11, 2021 and

22   the Parties are ORDERED to file a Joint Status Report no later than June 11, 2021 setting forth

23   their respective positions regarding further proceedings in this matter.

24


     ORDER STAYING THE CASE UNTIL JUNE 11, 2021; - 1
             Case 2:17-cv-01297-MJP Document 679 Filed 04/15/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 15, 2021.

 3

 4                                                       A
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     REQUIRING A JOINT STATUS REPORT NO LATER THAN JUNE 11, 2021 - 2
